By the Court.

McDonald J.
delivering the opinion.
Drury Christian intermarried with Esther A. Banks in 1855. Before the marriage, they entered into an agreement, that the title of their property should not he changed by the marriage, but that the property of each should remain subject to the debts of the party to Avhom it belonged, which were contracted before the marriage, and that the property of each should be exempt from the debts of the other. Some of the wife’s creditors were proceeding to enforce them against the husband and this bill is filed by the husband to enjoin them. The Court refused to order injunction, and his refusal is assigned as error. This marriage took place prior to the enactment of the statute, which prescribes the liability of parties entering into marriages. The rights of the parties depend, therefore, upon the pre-existing law. By that law, the husband cannot relieve himself from the obligation which a rule of Iuav imposes on him by his marriage. He may stipulate Avith his intended wife for her benefit, but not for his relief against the rights of creditors, Avhere the contract does not extend to a provision for the wife, in consideration of the marriage.
Judgment affirmed.